Case 1:99-mc-09999 Document 1798-5 Filed 11/09/19 Page 1 of 1 PageID #: 174957



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 ZIG ZAG INNOVATIONS, LLC,
                      Plaintiff,
                                                           CIVIL ACTION NO.
          v.
 LEVITON MANUFACTURING CO.,
 INC.,                                                 JURY TRIAL DEMANDED
                      Defendant.


                  PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Zig Zag Innovations, LLC is a limited liability

company located in Pennsylvania and has no parent corporation, and no publicly held company

owns 10% or more of its stock.


Dated: November 9, 2019                        STAMOULIS & WEINBLATT LLC


                                               /s/ Stamatios Stamoulis
                                               Stamatios Stamoulis #4606
                                               Richard C. Weinblatt #5080
                                               800 N. West Street, Third Floor
                                               Wilmington, DE 19801
                                               (302) 999-1540
                                               stamoulis@swdelaw.com
                                               weinblatt@swdelaw.com
                                               Attorneys for Plaintiff




                                               1
